DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 06/25/2021 has been acknowledged and entered. 

	Response to Arguments
Applicant’s arguments, see pages 9-11, filed 06/25/2021, with respect to claims 1, 26 and 29 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1-9, 11-16 and 26-30 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 11-16 and 26-30 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 1, 26 and 29 including “a first layer of mono-crystalline semiconductor material distinct from and between the contact structure and the source and drain structure, the first layer of mono-crystalline semiconductor material comprising the semiconductor material comprising silicon, and 

In example:
(i) Peng et al. (U.S. Patent Pub. No. 2016/0336429) teaches an integrated circuit (IC) comprising: a body of semiconductor material including germanium; a gate structure on the body, the gate structure including a gate dielectric  and a gate electrode; a source region and a drain region both adjacent to the body such that the body is between the source and drain regions, at least one of the source region and the drain region including n-type impurity; a shallow trench isolation region adjacent the at least one of the source region and the drain region; a contact structure on the at least one of the source region and the drain region; and a capping layer of semiconductor material distinct from and between the at least one of the source region and the drain region and the contact structure, the semiconductor material including the n-type impurity, but fails to specifically teach that the source and drain structure comprises a semiconductor material comprising silicon and that the capping layer is made of the 
(ii) Brask et al. (U.S. Patent Pub. No. 2005/0148137) teaches a similar device comprising a source and drain region and a layer of mono-crystalline silicon material distinct from and on the at least one of the source and drain region in a contact region, the mono-crystalline semiconductor material including an n-type impurity, but fails to specifically teach wherein the mono-crystalline silicon layer is made of the same silicon semiconductor material and the same n-type impurity that the source and drain structure includes. In particular, while the mono-crystalline semiconductor layer of Brask is distinct from the source/drain structures it is not made from the same material that makes up the source and drain as it is formed in a different deposition process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        July 2, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894